976 F.2d 748
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James A. EVANS, as legal representative of Anna L. Evans, anincompetent person, Petitioner-Appellant,v.SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES,Respondent-Appellee.
No. 92-5090.
United States Court of Appeals, Federal Circuit.
Aug. 14, 1992.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
DECISION
PER CURIAM.


1
Petitioner appeals the judgment of the United States Claims Court which denied petitioner's motion for review of the Special Master's decision of January 9, 1992, in which the Special Master dismissed Evans' petition for compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.A. §§ 300aa-1 et seq.  (West Supp.1991).   We affirm on the basis of the decision of the Claims Court, Evans v. Secretary of the Dep't of Health and Human Servs., No. 90-1379V (Cl.Ct. March 9, 1992).